COLLINS, J.
This is an appeal from an order of tbe court below refusing to grant plaintiff’s motion for a new trial upon tbe ground, as set forth in tbe motion, that tbe damages as found by tbe verdict were inadequate and insufficient.
Tbe facts were that tbe plaintiff and bis “partner” were trespassing upon one of defendant’s freight trains. They bad beaten their way from St. Paul and Minneapolis, upon two different trains, as far as Sauk Center, about one hundred twenty miles, and were going west. Early in tbe morning, at Sauk Center, they stowed themselves into a freight car loaded with steel rails. A brakeman discovered and ordered them from the train at a point a short distance beyond tbe station, and when tbe train was proceeding very slowly. Tbe plaintiff’s partner got off safely, and immediately crawled upon tbe truss rods of the freight car next behind tbe one on wbicb they bad been riding. On discovering that plaintiff was injured, be crawled out again, without trouble or injury, and went to bis aid. Tbe plaintiff claims that while attempting to get off himself be was kicked by the brakeman, so that be bad tQ let go of a rod, and thereby fell to tbe ground. It stands admitted that almost immediately after be got off or fell to tbe ground bis arm was run over by a car wheel, and that amputation above tbe elbow resulted.
Tbe verdict was for $500, obviously an inadequate and insufficient amount if be was entitled to recover at all. But simply because tbe recovery was for a small sum of money it does not follow that tbe court below was wrong when it refused to set tbe verdict aside and grant a new trial upon tbe ground mentioned in tbe motion. *125It does not follow that the court was required to grant a new trial because the damages did not equal the actual pecuniary injury sustained. Had the verdict been for a sufficient .amount of money, and had the defendant asked that it be set aside because it was not supported by the evidence, and had the court sustained this motion and granted a new trial, its' action would have been promptly sustained by this court. We are satisfied from the evidence that the jury failed to do its duty when it returned a verdict for the plaintiff in any sum whatsoever. Taking facts which are beyond dispute in the case, it is very clear to us that the plaintiff was not injured through any fault of the defendant’s brakeman, but received his injury in some undisclosed manner, for which defendant was not shown to be responsible. So, if the court below was of the opinion —and it might well have been of such opinion — that plaintiff was not entitled to any verdict under the evidence, the ruling was correct, and it stands approved. See Hubbard v. Town, 64 Iowa, 245, 20 N. W. 172; O’Malley v. Chicago, 80 Ill. App. 309.
Order affirmed.